UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant To Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 17, 2011 MINERALS TECHNOLOGIES INC. (Exact name of registrant as specified in its charter) Delaware 1-11430 25-1190717 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 622 Third Avenue, New York, NY 10017-6707 (Address of principal executive offices) (Zip Code) (212) 878-1800 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions. [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of a Matter to a Vote of Security Holders. On May 18, 2011, the Annual Meeting of Stockholders of Minerals Technologies Inc. (the “Company”) was held.A total of 17,480,800 shares were represented in person or by proxy, or 95.68% of the eligible voting shares.The matters voted upon and the results of the vote were as follows: Item 1.The three nominees for election to the Board of Directors named in the 2011 Proxy Statement were elected, each for a three-year term, based upon the following votes: Nominee Votes For Votes Withheld Broker Non-Votes Paula H. J. Cholmondeley Duane R. Dunham Steven J. Golub Item 2.The proposal to ratify the appointment of KPMG LLP as the independent registered public accounting firm of the Company for the 2011 fiscal year received the following votes: Votes For Votes Against Votes Abstained Broker Non-Votes Item 3.The proposal to approve, on an advisory basis, executive compensation was based upon the following votes: Votes For Votes Against Votes Abstained Broker Non-Votes Item 4.The proposal on the frequency of future advisory votes on executive compensation received the following votes: Votes For 3 Years Votes For 2 Years Votes For 1 Year Votes Abstained Broker Non-Votes Item 8.01Other Events. On May 17, 2011, the Company issued a press release announcing that on May 18, 2010 its Board of Directors had declared a regular quarterly dividend of $0.05 per share on the Company's common stock.The dividend is payable on June 15, 2011 to stockholders of record on May 31, 2011.A copy of the press release is attached hereto as Exhibit 99.1 and incorporated by reference herein. Item 9.01Financial Statements and Exhibits. (d) Exhibits 99.1Press Release Dated May 17, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MINERALS TECHNOLOGIES INC. (Registrant) By: /s/ Thomas J. Meek Name: Thomas J. Meek Title: Vice President, General Counsel and Secretary Date:May 20, 2011 MINERALS TECHNOLOGIES INC. EXHIBIT INDEX Exhibit No. Subject Matter Press Release dated May 17, 2011
